Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (Pub No. US 2020/0020676 A1, hereinafter Cok) and in further view of Lee et al. (Pub No. US 2016/0372535 A1, hereinafter Lee).
With regards to claim 1, Cok teaches a light emitting diode panel, comprising: 
a first substrate (see Fig. 10 for example, first substrate 10); 
a second substrate, assembled up and down with the first substrate (see Fig. 10, a cover substrate applied for display units on first substrate 10, see ¶2 (i.e. flat-panel displays); and 
a plurality of display units, disposed between the first substrate and the second substrate, wherein one of the display units has a plurality of first regions and a second region surrounded by the plurality of first regions (see Fig. 10, plurality of display units 22 with first region; second region as a another 22 surrounded by four display units 22), and comprises: 

a plurality of control signal lines, disposed on the first substrate, extending toward the plurality of first light emitting diodes respectively (see Fig. 10, plurality of control signal lines present to interconnect plurality of first light units, see Fig. 12C, 13C, 15A as an illustrative example with control signal lines); and 
a second light emitting diode, disposed on the first substrate, located within the second region, and surrounded by the plurality of first regions, wherein the second light emitting diode is electrically connected to one of the control signal lines (see Fig. 10, second light emitting diode within another 22 and is electrically connected to control signal lines, see Fig. 12C, 13C, 15A as an illustrative example).
	Cok, however, is silent teaching one of the display units further comprises a repair line, wherein the repair line extends from the second region to any one of the first regions of the one of the display units and connects one of the control signal lines extending toward the any one of the first regions of the one of the display units and the second light emitting diode.
	In the same field of endeavor, Lee teaches how a repair line is extended from one region to another region connecting a control signal line extending toward a first region (see Fig. 3 and 4, repair line RLi extending form one region to another and connecting to a control signal line SLi).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a repair signal line in order to repair defective pixels during operation as taught by Lee.
	



With regards to claim 4, Lee teaches the light emitting diode panel as claimed in claim 1, wherein the repair line is disposed on the second substrate, and the light emitting diode panel further comprises a connector connected between the repair line and the second light emitting diode, and between the one of the control signal lines and the repair line (see Fig. 3 and 4, repair line RLi on second substrate (i.e. display devices have cover substrates); connector as node along DL1 between RLi and one of the P; also between SLi and RLi); 

With regards to claim 5, Lee teaches the light emitting diode panel as claimed in claim 2, wherein the 2Customer No.: 31561Docket No.: 83846-US-PAApplication No.: 16/544,925repair line comprises a first line segment, a second line segment and a connection structure, one of the first line segment and the second line segment is connected to the one of the control signal lines, the other one of the first line segment and the second line segment is connected to the second light emitting diode, and the connection structure connects the first line segment to the second line segment (see Fig. 3, repair line RLi with the corresponding claimed segments with a connection structure (i.e. node present between two segments)).

With regards to claim 14, Cok is silent teaching the light emitting diode panel as claimed in claim 1, wherein a corresponding first light emitting diode to which the one of the control signal lines is connected is an invalid light emitting diode.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to include an invalid LED that is connected to a control signal line in order to allow the device to activate an alternative LED to repair and replace the invalid LED as taught by Lee.

With regards to claim 15, Cok teaches the light emitting diode panel as claimed in claim 1, wherein a number of the second light emitting diode included in the one of the display units is multiple, and different second light emitting diodes are electrically connected to different ones of the control signal lines (see Fig. 10, ¶69, number of second light emitting diodes within another 22 is multiple and each second light emitting diodes electrically connected to different control signal lines, see Fig. 7 for example).

Claim 8-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok and Lee as applied to claim 1 above, and further in view of Lee et al. (Pub No. US 2019/0377223 A1, hereinafter Lee ‘223).
With regards to claim 8, Cok is silent teaching the light emitting diode panel as claimed in claim 1, wherein the one of the display units further comprises a repair light modulation layer disposed between the second substrate and the second light emitting diode.
In the same field of endeavor, Lee ‘223 teaches how a wavelength conversion layer / color filter is applied in order to adjust the wavelength (i.e. color) of the light being emitted (see Fig. 1 for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a repair light modulation layer in order to adjust the wavelength (i.e. color) of the light being emitted as taught by Lee ‘223.

With regards to claim 9, Lee teaches the light emitting diode panel as claimed in claim 8, wherein the3Customer No.: 31561Docket No.: 83846-US-PAApplication No.: 16/544,925 second light emitting diode is a white light emitting diode, and the repair light modulation layer comprises a color filter layer (see ¶4, OLED emitting white light and a color filter (i.e. light converter) can be applied).

With regards to claim 10, Lee teaches the light emitting diode panel as claimed in claim 8, wherein the second light emitting diode is a blue light emitting diode or an ultraviolet light emitting diode, and the repair light modulation layer comprises a wavelength conversion layer (see ¶4, blue light emitting diode with a light converter (i.e. wavelength conversion layer)).

With regards to claim 11, Lee teaches the light emitting diode panel as claimed in claim 10, wherein the repair light modulation layer further comprises a color filter layer (see ¶4, repair light modulation layer can be construed as a color filter as shown in other embodiments, see Fig. 1, color filter 131/132 as an example).

With regards to claim 13, Lee teaches the light emitting diode panel as claimed in claim 8, further comprising a pixel light modulation layer disposed on the second substrate, and stacked on the one of the first light emitting diodes (see Fig. 1, pixel light modulation layer (i.e. color filter / wavelength converter for example) indirectly on second substrate 111 and stacked on LED area 301).


Allowable Subject Matter
Claims 6, 7, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML